Wanamaker, J.,
dissenting. I assent to the judgment in this case but dissent from the third paragraph of the syllabus dealing with the Ordinance of 1787, for the following reasons:
1. The Ordinance of 1787 has absolutely no relevancy in this case, and is even more inapplicable and foreign to it than was this same ordinance in the case of State of Ohio v. Boone, 84 Ohio St., 346.
The question in each one of these cases was: Is a certain act passed by the general assembly of this state contrary to the constitution of this state?
The question is not: Is the act in question contrary to the Ordinance of 1787, or is it contrary to the Ten Commandments or the Lord’s Prayer? One inquiry is about as relevant as the other.
2. This court can no more abolish or eliminate the Ordinance of 1787 than it can abolish or eliminate the American Declaration of Independence or the. English Magna Charta. > The Turkish pasha with equal propriety might issue a decree repealing our federal constitution, and the Russian czar a similar edict nullifying our American democracy.
3. A careful reading of this ordinance line by line shows that it was intended only as a temporary government of the territory. It served that purpose wisely and well, and became one of the nation’s landmarks in the cause of liberty and democracy.
*116The author of the first draft in 1784 was none other than the immortal Thomas Jefferson, who was chairman of the committee reporting the same. It dedicated the first national territory to freedom. In interpreting the constitutions of the several states framed from this territory, the old ordinance is still invaluable as ■ showing the social, political and governmental condition that obtained among the people at the time they became states.
It is an old rule of construction, followed uniformly by our courts, that, in construing the new constitution, regard must be had to the old order of things before the new constitution, so as to more clearly understand what changes were intended by the new constitution, and in this respect the old ordinance is still of great value.
4. The words of the syllabus specially objectionable are “entirely superseded.” Now who would say that the federal constitution “entirely superseded” the Declaration of Independence? That was the national bill of rights. It would be equally incorrect to say that our state constitution entirely superseded the Ordinance of 1787; that was really our territorial bill of rights.
Where one thing is intended as a substitute for another, it well may supersede that other. But where the instruments have an entirely different purpose, the one succeeds the other; but it is most illogical to say that it entirely supersedes the other.
5. The only possible relevancy this ordinance could have to the present case, are its references, directly or indirectly, to the doctrine of local self-government.
*117Now there is absolutely no allusion or reference whatsoever, directly or indirectly, to local self-govérnment in this entire ordinance. It neither created the right, modified the right, abolished the right nor attempted so to do. These rights were coextensive with the first American settlements along the Atlantic seaboard, and gradually enlarged as westward the star of democracy took its way.
6. It is not enough to justify this court in considering a question of law that some counsel may raise the question in some brief.
If this court were to consider and determine every question raised by every attorney in every case its work would be interminable, and it would be ten times as far behind in the dispatch of its public business as it now is.
This ordinance has no more to do with the pivotal questions in this case than the determination of the question as to whether or not there is a man in the moon.
The able arguments sustaining the other propo-' sitions of the syllabus are abundantly sufficient to justify this judgment.
I can conceive no greater harm that can come to the court than the importation of irrelevant and foreign matter into its written opinions. No better illustration of this can be found than in the famous or infamous Dred Scott decision of threescore years ago.